     Case 3:20-cv-00470-MMD-CLB Document 6 Filed 10/26/20 Page 1 of 3



1
2
3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5     CYRIS GILBERT,                                       Case No. 3:20-cv-00470-MMD-CLB
6                                           Plaintiff,                   ORDER
7            v.
8     STATE OF NEVADA, ex rel.
      NEVADA DEPARTMENT OF
9     CORRECTIONS, et al.
10                                     Defendants.
11
12
13          This action began with pro se Plaintiff Cyris Gilbert’s motion for emergency medical

14   preliminary/TRO inunction filed while incarcerated at the Ely State Prison. On August 19,

15   2020, this Court issued an order denying Plaintiff’s application to proceed in forma

16   pauperis, without prejudice, because the application was incomplete. (ECF No. 3 at 3.)

17   Additionally, the Court ordered Plaintiff to submit a complaint to the Court and file a fully

18   complete application to proceed in forma pauperis application or pay the full filing fee of

19   $400 on or before October 19, 2020. (Id. at 2-3.) The October 19, 2020 deadline has now

20   expired, and Plaintiff has not filed a complaint, another application to proceed in forma

21   pauperis, paid the full $400 filing fee, or otherwise responded to the Court’s order.

22          District courts have the inherent power to control their dockets and “[i]n the

23   exercise of that power, they may impose sanctions including, where appropriate . . .

24   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

25   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

26   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

27   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for

28   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)
     Case 3:20-cv-00470-MMD-CLB Document 6 Filed 10/26/20 Page 2 of 3



1    (affirming dismissal for failure to comply with an order requiring amendment of complaint);
2    Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to
3    comply with local rule requiring pro se plaintiffs to keep court apprised of address); Malone
4    v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure
5    to comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986)
6    (affirming dismissal for lack of prosecution and failure to comply with local rules).
7           In determining whether to dismiss an action for lack of prosecution, failure to obey
8    a court order, or failure to comply with local rules, the court must consider several factors:
9    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
10   manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
11   disposition of cases on their merits; and (5) the availability of less drastic alternatives.
12   See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
13   130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
14          Here, the Court finds that the first two factors, the public’s interest in expeditiously
15   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
16   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
17   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
18   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
19   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring
20   disposition of cases on their merits—is greatly outweighed by the factors weighing in favor
21   of dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
22   the court’s order will result in dismissal satisfies the “consideration of alternatives”
23   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d
24   at 1424. The Court’s order requiring Plaintiff to file a complaint and another application to
25   proceed in forma pauperis or pay the full $400 filing fee on or before October 19, 2020
26   expressly stated: “IT IS FURTHER ORDERED that, if Plaintiff does not file a complaint
27   and a fully complete application to proceed in forma pauperis with all three documents or
28   pay the full $400 filing fee for a civil action on or before October 19, 2020, the Court will



                                                  -2-
     Case 3:20-cv-00470-MMD-CLB Document 6 Filed 10/26/20 Page 3 of 3



1    dismiss this action without prejudice for Plaintiff to refile the case with the Court, under a
2    new case number, when Plaintiff is able to file a complaint and has all three documents
3    needed to file a complete application to proceed in forma pauperis or pays the full $400
4    filing fee.” (ECF No. 3 at 3.) Thus, Plaintiff had adequate warning that dismissal would
5    result from his noncompliance with the Court’s order to file a complaint and another
6    application to proceed in forma pauperis or pay the full $400 filing fee on or before October
7    19, 2020.
8            It is therefore ordered that this action is dismissed without prejudice based on
9    Plaintiff’s failure to file a complaint and another application to proceed in forma pauperis
10   or pay the full filing fee in compliance with this Court’s order dated August 19, 2020.
11           It is further ordered that the motion for informal notice (ECF No. 4) is denied as
12   moot.
13           The Clerk of Court is directed to enter judgment accordingly and close this case.
14           DATED THIS 26th Day of October 2020.
15
16
17                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28



                                                 -3-
